NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                      Submitted May 2, 2008∗
                                       Decided May 8, 2008


                                                Before

                                 FRANK H. EASTERBROOK , Chief Judge

                                 DANIEL A. MANION, Circuit Judge

                                 MICHAEL S. KANNE , Circuit Judge



No. 07-3734
                                                                  Appeal from the United
RICHARD E. MROCH,                                                 States District Court for the
      Petitioner-Appellant,                                       Eastern District of Wisconsin.

                v.                                                No. 04 C 470
                                                                  J.P. Stadmueller, Judge.
UNITED STATES OF AMERICA,
      Respondent-Appellee.


                                                 Order

       Richard Mroch, who was convicted of racketeering after a lengthy trial, see
United States v. Warneke, 310 F.3d 542 (7th Cir. 2002), contends in this collateral attack



∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 07-3734                                                                    Page 2

under 28 U.S.C. §2255 that his lawyer furnished ineffective assistance by recommending
that he decline the offer of a plea bargain which, had it been accepted, would have led
to a sentence lower than the one that followed the trial. Mroch maintains that his
lawyer should have advised him that his chances of acquittal were low and that the
proffered deal was a good bargain. He thus contends that he is entitled not only to a
chance at complete acquittal but also to the lower sentence that was offered before trial
in exchange for surrendering that right.

        The district court denied this motion in a comprehensive opinion. We affirm on
the basis of that opinion, with one additional observation. Whether counsel furnished
ineffective assistance depends on the overall course of representation; it is inappropriate
to single out one aspect of a lawyer’s work while ignoring the rest. Mroch’s lawyer
worked hard to produce an outright acquittal, and his new lawyer does not fault his old
lawyer’s performance as an advocate. It is inappropriate to divorce the advice to go to
trial from an analysis of what could be (and indeed was) done at trial on a client’s behalf.
See also, e.g., Almonacid v. United States, 476 F.3d 518 (7th Cir. 2007); Toro v. Fairman, 940
F.2d 1065 (7th Cir. 1991).

                                                                                   AFFIRMED